STAKELY, Justice.
On September 16, 1957, R. A. Entrekin filed in the Probate Court of Mobile County, Alabama, a petition to adopt the minor child named Aaron Claunch. The petition was filed pursuant to § 1 et seq., Title 27, Code of 1940, as amended 1955 Cumulative Pocket Part, Code of 1940. The petition and the subsequent proceedings are exactly similar to the petition and proceedings in the case of Claunch v. Entrekin, Ala., 128 So.2d 100,1 which resulted in a decree of adoption on January 16, 1958, of Ricky Claunch, except that in this case the minor child is Aaron Claunch, who is eight years of age. After the decree of adoption of January 16, 1958, Buford E. Claunch, the natural father of the minor child, filed a motion to set aside the decree of adoption on the same grounds on which such motion was filed in 128 So.2d 100, the case involving the adoption of the minor child Ricky Claunch. The court on the hearing denied the motion filed by Buford E. Claunch and from this latter decree this appeal is taken.
All the proceedings are exactly similar in the instant case to the proceedings in the case involving the minor Ricky Claunch. The decree of the Probate Court of Mobile County is affirmed on the authority of the decision in the case of Claunch v. Entrekin, Ala., 128 So.2d 1001.
Affirmed.
LIVINGSTON, C. J., and LAWSON.’ and MERRILL, JJ., concur.

. Ante, p. 35.